Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
 Claims 4, 7, and 8 are cancelled.  Claims 1-3, 5, 6, and 9-11 are pending.  Claim 10 is withdrawn.  Claims 1-3, 5, 6, 9, and 11 are examined herein.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
An updated search has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibao et al. (C. Shibao, C.G. Grijalva, L.A. Lipsitz, I. Biaggioni, and M.R. Griffin, Early Discontinuation of Treatment in Patients with Orthostatic Hypotension, Auton Neurosci. 2013 October ; 177(2): 291–296. doi:10.1016/j.autneu.2013.08.064).
Shibao et al. discloses a list of comorbidities of patients that were taking Fludrocortisone or Midodrine (see, for example, Table 1 on pg. 12, and the whole document).  In this list it is disclosed that patients with hyperlipidemia were taking midodrine (i.e. 30.27% of the midodrine patients were diagnosed with hyperlipidemia; see, for example, Table 1 on pg. 12).
Thus, Shibao et al. discloses the administration of the claimed active agent to the claimed patient subpopulation of a patient with the metabolic disease of hyperlipidemia.
With respect to the limitations drawn to the resultant effects of the treatment of the claimed group with the claimed patient population (e.g. “induces an exercise like effect in the subject”, “induces an activation of AMPK”, “induces an expression of PPAR-δ or PGC-1α”, “requires an activation of AMPK”, “induces the exercise-like effect in organs comprising skeletal muscle, cardiac muscle, liver, and pancreas”, “wherein the activation of AMPK comprises an expression of phosphorylated AMPK”, and “wherein 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Thus, the prior art disclosure of the administration of the claimed composition to the claimed patient population properly anticipates the instant claims.

Conclusion
 Claims 4, 7, and 8 are cancelled.  Claim 10 is withdrawn.  Claims 1-3, 5, 6, 9, and 11 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627